Citation Nr: 1616631	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
Entitlement to an increased rating for cervical spondylosis with muscle spasm, currently rated as 10 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:   Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
INTRODUCTION
 
The Veteran had active service from July 1985 to July 1989.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.
 
In December 2012, the Board remanded the case in order to afford the Veteran a hearing before a Veterans Law Judge and in February 2013, he testified at a Travel Board hearing before the undersigned.  Thereafter, in July 2014 and February 2015, the case was remanded for further development.  It is once again before the Board for adjudication.
 
The Veteran's cervical spondylosis with muscle spasm involves associated objective neurologic abnormalities.  Accordingly, in February 2015, the Board referred the issue of entitlement to service connection for upper extremity radiculopathy.  A November 2015 rating decision granted entitlement to a 20 percent evaluation for right upper extremity radiculopathy.  The Veteran did not appeal that rating and therefore it is not before the Board.  38 U.S.C.A. § 7105 (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
 
FINDING OF FACT
 
Cervical spine spondylosis with muscle spasm is not manifested by forward cervical flexion less than 31 degrees; a combined range of cervical motion not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 10 percent for cervical spine spondylosis with muscle spasm were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In November 2008 and May 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
At the February 2013 Board hearing testimony was elicited by the representative and the undersigned regarding the Veteran's symptomatology, and the undersigned suggested the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a hearing officer has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2015).
 
Finally, subsequent to the July 2014 and February 2015 remands, an adequate VA examination was obtained.  The claim has been readjudicated and supplemental statements of the case have been issued.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Legal Principles and Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).
 
In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.
 
The Veteran's cervical spine spondylosis with muscle spasm is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  Diagnostic Code 5010 is applicable for traumatic arthritis and Diagnostic Code 5242 is applicable to degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.
 
A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
As indicated, in this case, the RO has assigned a 10 percent disability rating for the Veteran's cervical spine disability under Diagnostic Codes 5010-5242.
 
Historically, the record shows that in October 2008, the Veteran was seen at Rio Vista Medical Center where he complained of pain in the right rhomboid area.
 
At a December 2008 VA contract examination, the Veteran described neck stiffness, numbness and pain which occurred twice a week and lasted for about two days at a time.  He reported difficulty with moving his head, especially when driving and looking up and down.  Range of motion testing revealed 40 degrees of forward flexion, 45 degrees of extension, and lateral flexion bilaterally, and 70 degrees each of lateral rotation bilaterally.  Cervical joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner did note evidence of muscle spasm and tightness in the left upper trapezius as well as tenderness at the upper trapezius and cervical spinous process.  There was no ankylosis.  Inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  There were no signs of cervical intervertebral disc syndrome.  The examiner opined that the cervical spine disorder affected the appellant's ability to lift, and to look up and down.
 
In August 2010, the Veteran was seen at Rio Vista Medical Center where he complained of right sided radiating neck pain.  Physical examination revealed flexion from his chin to his chest, extension to 20 degrees with pain, 40 degrees of right rotation with pain, 60 degrees of left rotation, 20 degrees of right lateral flexion, and 15 degrees of left lateral flexion.  There was trigger point tenderness at the right paracervical region and along the trapezial border.
 
At a November 2010 VA examination, the Veteran continued to report constant neck pain.  The examiner noted while there was a history of spasm, there was no history of flare-ups or incapacitating episodes.  Physical examination revealed normal head position, posture and symmetry.  There was no evidence of abnormal spinal curvatures or ankylosis.  While there was tenderness and pain with motion of the right side only, there was no spasm, atrophy, guarding, or weakness.  Range of motion testing revealed 45 degrees of forward flexion, 40 degrees of extension, 40 degrees of lateral flexion bilaterally, and 75 degrees each of lateral rotation bilaterally.  While there was objective evidence of pain on active motion and following repetitive motion, it did not result in additional limited range of motion.  X-rays revealed straightening of the cervical spine, but maintained disc spaces.  There was no evidence of fracture, subluxation or other abnormality.  In the prior twelve months the Veteran had not lost any time from his full time job as an airline quality assurance inspector.  The examiner opined that the cervical spine disability resulted in a mild effect on tasks involving repetitive bending and turning of the neck, which could cause vision difficulties and pain.
 
A March 2011 Rio Vista record shows right-sided paracervical spasms.
 
An August 2011 Rio Vista treatment record indicates that the Veteran complained of right-sided neck pain that he described as a charley horse.  There was paraspinal spasm noted on the right side and along the trapezial border.
 
An April 2012 Rio Vista treatment record shows multiple paracervical muscle spasms and trigger points along the cervical splenius and trapezial border.
 
At the February 2013 hearing, the Veteran reported experiencing frequent muscle spasms at the base of his neck.  He testified that sitting for extended periods would aggravate his neck problems, and that if he overexerted himself doing certain physical activities, he might feel a stabbing pain and have to stop what he was doing and take a break.  For example, the Veteran noted that after bowling for about an hour, he might have to take a 30 minute break before resuming, or, in some cases, he might have to stop entirely.  He continued to work as an aircraft inspector and estimated that he had lost about three days of work due to his neck problems in the previous two years.
 
A February 2013 private X-ray report shows straightening of the normal lordosis and degenerative disc change at C6-7.
 
A February 2013 Rio Vista record shows right paracervical and trapezial border spasm and tenderness.  Although the examiner observed more range of motion with right lateral flexion and rotation compared with the left side, specific degrees of range of motion were not measured.
 
A November 2013 Rio Vista record again shows paracervical spasms and tenderness.
 
At an August 2014 VA examination the appellant reported constant neck pain but without flare-ups.  There was no tenderness, muscle spasms, guarding, ankylosis, or intervertebral disc syndrome.  The examiner noted  functional loss involving less movement than normal.  While range of motion testing was conducted, in a January 2015 correspondence, the Veteran reported that the examiner failed to use any type of diagnostic instrument to measure his range of motion.  38 C.F.R. § 4.46 (2015).  Hence, in February 2015, the Board requested another examination.
 
At an August 2015 VA examination, the Veteran reported continued neck pain that he described as a charley horse and that was worse on the right side.  The appellant denied flare-ups or functional loss.  Range of motion testing revealed 45 degrees of flexion, extension, and left lateral flexion; 30 degrees of right lateral flexion, 70 degrees of right lateral rotation and 80 degrees of left lateral rotation.  Although the examiner noted that there was abnormal range of motion, it did not result in any functional loss.  Similarly, while there was pain with left lateral flexion and right lateral rotation, it did not result in any functional loss.  There was pain to palpation of the neck region "in a wider than expected region even to the lightest touch."  After repetitions, there was no additional loss of function or range of motion.  The examiner opined that pain weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no guarding, tenderness, muscle spasm, or intervertebral disc syndrome.  An August 2015 X-ray showed minimal degenerative changes at C4-C5 and C5-C6.  Although the examiner noted that working with his arms above his head was more difficult due to neck pain, she opined that his cervical spine disability did not preclude him from participating in sedentary work duties.  

In an October 2015 addendum, the same examiner noted that while the February 2013 private X-ray indicated loss of normal lordotic curve and many Rio Vista records revealed muscle spasms, because there was no muscle spasm observed at the August 2015 examination, normal lordotic curvature had been restored at that time.  The neurologist noted that a loss of normal lordotic curvature is often seen when there is spasm of the neck muscles - as in the 2010 and 2013 X-rays - but that normal neck curvature usually returns when the muscle spasm resolves, as it did for the Veteran.  Hence, the examiner opined, while the Veteran  had periods of flare-ups where he experienced pain, weakness, and limitation of motion due to spasms in his back, because an examination had not been conducted during the flare-ups, it was not possible to estimate the additional limitation of range of motion.
 
Based on the above, there is no evidentiary basis to grant an evaluation in excess of 10 percent.  Certainly, the appellant was suffering from neck pain and he presented clinical evidence of spondylosis with muscle spasm.  While the appellant is competent to report that cervical pain caused a limitation of cervical motion, there is no objective evidence that the forward cervical flexion was ever less than 31 degrees; or that the combined range of cervical motion was ever less than 171 degrees.  Moreover, there was no indication of additional limitation of motion due to any of the DeLuca factors at the VA examinations.  

While the August 2010 private treatment record did not provide a specific range of motion for forward cervical flexion, the examiner's notation that the Veteran could move his chin to his chest does not suggest that there was even minimal impaired range of motion.  Furthermore, as a lay person untrained in the field of medicine, the appellant is not competent to state that forward cervical flexion was ever less than 31 degrees; or that the combined range of cervical motion was ever less than 171 degrees.  While the August 2015 examiner opined that the Veteran likely had periods of flare-ups of pain, weakness, and limitation of motion due to spasms in his back, she concluded that since range of motion testing had not been completed at that time, it would be speculative to provide such an estimate.
 
The Board acknowledges the fact that the recent VA examinations occurred when the Veteran was not having a muscle spasm, and that they therefore are not accurate measurements of the appellant's functional limitations during a flare-up.  In DeLuca, the Court held that a VA examination is inadequate when the examiner fails to consider additional functional limitation during flare-up.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, however, scheduling an examination to coincide with the Veteran's flare-ups is not a feasible option.  In December 2008, the Veteran described flare-ups as occurring about twice a week but lasting only about two days.  The practical aspects of scheduling a medical examination within such short time periods are beyond the capacities of VA.  See Voerth v. West, 13 Vet. App. 117, 123 (1999).  Moreover, the Veteran has not described flare-ups as resulting in significant occupational impairment.
 
While there is evidence of cervical muscle spasms there is no objective evidence that either muscle spasms or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Again, the appellant is not competent to state that cervical muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour.  

While the August 2015 examiner observed that spasms had likely resulted in some loss of lordotic curvature, she did not suggest that it was so severe as to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, even though the December 2008 contract examiner noted evidence of muscle spasm and tightness in the left upper trapezius, inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.
 
Hence, there is no documentary evidence showing that the range of cervical disorder warranted a 20 percent rating at any time during the appellate term, or that the appellant's cervical disorder caused muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Indeed, the objective findings appear to generally be consistent with the Veteran's description of his cervical spine disability.  While he has reported constant pain, at the November 2010 examination, he denied losing any time from his job in the previous 12 months, and at the February 2013 hearing, reported only losing about three days in the previous two years and even described the ability to go bowling for up to an hour.  Finally, there is no evidence, and the Veteran has not alleged, that he has been prescribed bed rest or treatment by a physician for his cervical spine disability.  As such, the Board finds no basis to award an evaluation in excess of 10 percent.
 
Note 1 to the general rating formula provides that any associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  As noted above there are neurologic findings in the private treatment records and on the VA examinations and the Veteran has been granted service connection for some of these symptoms.  The Veteran, however, has not appealed that rating, and as such that issue is not presently before the Board.
 
Extraschedular Evaluation
 
The Board considered the application of 38 C.F.R. § 3.321(b)(1) (2015), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here, the rating criteria reasonably describe the Veteran's cervical disability and associated symptomatology.  The overall disability picture with respect to his cervical spondylosis  with muscle spasm does not show any significant impairment beyond that contemplated by the rating assigned.  The Veteran has primarily reported symptoms of neck pain and limited motion.  These symptoms are contemplated within the rating criteria for this disorder.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
The Board has also considered whether a claim for a total disability based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted above, at the hearing, the Veteran indicated that he continued to work full time as an airline inspector and that his cervical spine disability resulted in at most the loss of three days of work over two years.  Although the August 2015 examiner opined that working with his arms above his head might be more difficult due to neck pain, she stated that his cervical spine disability did not prevent him from working.  Hence, as there has been only a negligible effect on employment, more than adequately encompassed by the currently assigned rating, a claim of entitlement to  a total disability based on individual unemployability has not been raised.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for cervical spine spondylosis with muscle spasm is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


